Case: 12-12546   Date Filed: 05/01/2013   Page: 1 of 4


                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-12546
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 4:11-cr-00064-RH-CAS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

DENSON JACARRUS WASHINGTON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                               (May 1, 2013)

Before HULL, MARTIN, and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 12-12546     Date Filed: 05/01/2013    Page: 2 of 4


      Denson Washington pleaded guilty to three counts of distributing cocaine

base, and one count of possession with intent to distribute cocaine base, all in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C). The Probation Office prepared a

Presentence Investigation Report recommending application of the career offender

enhancement, United States Sentencing Guidelines § 4B1.1 (2011), based on

Washington’s prior convictions for burglary and possession with intent to sell

cocaine. The career offender enhancement exposed Washington to a guideline

range of 188 to 235 months imprisonment, based on a total offense level of 31 and

a criminal history category of VI. Washington did not object to his classification

as a career offender, and after weighing the sentencing factors listed under 18

U.S.C. § 3553(a), the district court sentenced Washington to a low-end guideline

sentence of 188 months imprisonment on each count, all sentences to run

concurrently. In arriving at its sentence determination, the district court expressly

weighed the circumstances of Washington’s offense against his “continuous

pattern of criminal conduct,” his ongoing threats of harm to law enforcement

officers and others, and his need for medical and drug abuse treatment.

      On appeal, Washington argues that his sentence must be vacated because it

is unreasonable. To determine whether a sentence is reasonable, we “must first

ensure that the district court committed no significant procedural error, such as

failing to calculate (or improperly calculating) the Guidelines range, treating the


                                          2
              Case: 12-12546      Date Filed: 05/01/2013   Page: 3 of 4


Guidelines as mandatory, failing to consider the § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately explain the

chosen sentence.” Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597

(2007). Then, “[a]ssuming that the district court’s sentencing decision is

procedurally sound,” we must “consider the substantive reasonableness of the

sentence imposed under an abuse-of-discretion standard . . . tak[ing] into account

the totality of the circumstances.” Id.

      Washington concedes that the district court did not commit procedural error

in determining his sentence. He argues, however, that his career offender guideline

sentence is substantively unreasonable because “[t]he career offender guideline as

applied . . . failed to properly reflect [§] 3553(a) considerations and did not allow

for an individualized treatment of [his] characteristics, [and] his background.” We

are not persuaded by Washington’s argument. Contrary to Washington’s

assertions, the district court expressly considered the § 3553(a) factors, as well as

his individual characteristics and background, in arriving at its sentencing

determination. In any event, even if we thought Washington deserved a lesser

sentence, our law is clear that “[w]e may not . . . set aside a sentence merely

because we would have decided that another one is more appropriate.” United

States v. Irey, 612 F.3d 1160, 1191 (11th Cir. 2010) (en banc). “We may set aside

a sentence only if we determine, after giving a full measure of deference to the


                                           3
              Case: 12-12546     Date Filed: 05/01/2013   Page: 4 of 4


sentencing judge, that the sentence imposed truly is unreasonable.” Id.; cf. United

States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005) (“[O]rdinarily we would

expect a sentence within the Guidelines range to be reasonable.”).

       Given all the circumstances, Washington has not demonstrated that his

sentence “truly is unreasonable.” Irey, 612 F.3d at 1191. Thus, the district court

did not abuse its discretion in sentencing him at the low-end of his career offender

guideline range. See Gall, 552 U.S. at 51, 128 S. Ct. at 597; Talley, 431 F.3d at

788.

       AFFIRMED.




                                          4